DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim to foreign priority in application no. JP2018-243134, filed December 26, 2018, is acknowledged.
Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanazawa (JP 6249319 B1, published December 20, 2017; English Equivalent US 20180281231 A1 used as English Translation). 
Regarding Claim 1, Kanazawa discloses a tungsten wire containing tungsten or a tungsten alloy (see Abstract), wherein 
a tensile strength of the tungsten wire is at least 4800 MPa (see Abstract; see para. [0036]), and 
a diameter of the tungsten wire is at most 100 um (see Abstract; see para. [0038]).
Kanazawa discloses the desire to prevent grain growth in the radial direction (see para. [0068]), but does not expressly disclose wherein an average width of surface crystal grains in a direction perpendicular to an axis of the tungsten wire is at most 76 nm.
However, the composition and processing of Kanazawa is substantially similar to the instant invention. 
For example, Kanazawa discloses wherein the wire may comprise 0.1-10wt% Re or 0.005-0.010wt% potassium (see para. [0034] and [0064]), and the instant invention discloses the wire comprising 0.1-10wt% Re or 0.005-0.01wt% potassium (see para. [0019] and para. [0101] of instant invention).
	Kanazawa discloses substantially similar processing steps to the instant invention. These steps include the mixing of micron size Re and W powder, the pressing and sintering of the powder to produce an ReW ingot, and a swaging process using press-forging to reduce a diameter of the ingot from 15mm to a 3mm filament (see Fig. 3(a)-(b) and para. [0041]-[0042] of Kanazawa; see Fig. 7, steps S10 and S12, and para. [0072]-[0073] of instant invention). 
Kanazawa, like the instant invention, also further discloses the steps of heating the W wire directly with a burner, wire drawing using a die, repeating the heated drawing until a desired diameter is formed, and then electrolytically polishing the wire (see Kanazawa, Fig. 3(c1)-(c3) and Fig. 3(d), and see para. [0044]-[0045] and para. [0049]; see instant invention, para. [0074-[0076] and Fig. 7, steps S14, S16, S18 and S22).
Additionally, both Kanazawa and the instant invention disclose wherein the heated drawing is performed at decreasing temperatures for decreasing gauges, and wherein the final drawing step prior to the polishing may be performed at room temperature and may also comprise a lubricant (see para. [0048]-[0049] of Kanazawa; see para. [0078]-[0079] of instant invention).
Therefore, it would be obvious to one of ordinary skill in the art that the wire of Kanazawa comprises the claimed feature of an average width of surface crystal grains in a direction perpendicular to an axis of the tungsten wire of at most 76 nm because the composition, as well as the processing, are the same as the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, discloses a tungsten wire containing tungsten or a tungsten alloy (see Abstract), wherein 
a tensile strength of the tungsten wire is at least 4800 MPa (see Abstract; see para. [0036]), and 
a diameter of the tungsten wire is at most 100 um (see Abstract; see para. [0038]).
Kanazawa discloses the desire to prevent grain growth in the radial direction (see para. [0068]), but does not expressly disclose wherein an average crystal grain size in a cross section perpendicular to an axis of the tungsten wire is at most 0.16 um, and wherein the average crystal grain size in the cross section is smaller in a periphery portion than in a center portion by at least 5%, the periphery portion being outside the center portion in the cross section.
However, the composition and processing of Kanazawa is substantially similar to the instant invention. 
For example, Kanazawa discloses wherein the wire may comprise 0.1-10wt% Re or 0.005-0.010wt% potassium (see para. [0034] and [0064]), and the instant invention discloses the wire comprising 0.1-10wt% Re or 0.005-0.01wt% potassium (see para. [0019] and para. [0101] of instant invention).
	Kanazawa discloses substantially similar processing steps to the instant invention. These steps include the mixing of micron size Re and W powder, the pressing and sintering of the powder to produce a ReW ingot, and a swaging process using press-forging to reduce a diameter of the ingot from 15mm to a 3mm filament (see Fig. 3(a)-(b) and para. [0041]-[0042] of Kanazawa; see Fig. 7, steps S10 and S12, and para. [0072]-[0073] of instant invention). 
Kanazawa, like the instant invention, also further discloses the steps of heating the W wire directly with a burner, wire drawing using a die, repeating the heated drawing until a desired diameter is formed, and then electrolytically polishing the wire (see Kanazawa, Fig. 3(c1)-(c3) and Fig. 3(d), and see para. [0044]-[0045] and para. [0049]; see instant invention, para. [0074-[0076] and Fig. 7, steps S14, S16, S18 and S22).
Additionally, both Kanazawa and the instant invention disclose wherein the heated drawing is performed at decreasing temperatures for decreasing gauges, and wherein the final drawing step prior to the polishing may be performed at room temperature and may also comprise a lubricant (see para. [0048]-[0049] of Kanazawa; see para. [0078]-[0079] of instant invention).
Therefore, it would be obvious to one of ordinary skill in the art that the wire of Kanazawa comprises the claimed feature of an average crystal grain size in a cross section perpendicular to an axis of the tungsten wire of at most 0.16 um, and wherein the average crystal grain size in the cross section is smaller in a periphery portion than in a center portion by at least 5%, the periphery portion being outside the center portion in the cross section. 
It would be obvious that the wire of Kanazawa comprises these features because the composition, as well as the processing, are the same as the instant invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 3, Kanazawa is silent towards a secondary recrystallization temperature of the tungsten wire, and therefore does not disclose wherein the secondary recrystallization temperature is at least 2200 degrees Celsius. However, the composition of Kanazawa is the same as the instant invention, and, additionally, the processing of Kanazawa is the same as the instant invention (see Claim 1 comparison above). Thus, it would be obvious that the wire of Kanazawa comprises the same secondary recrystallization temperature as claimed because the composition and processing are the same as the instant invention.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

	Regarding Claim 4, Kanazawa discloses wherein a tungsten content of the tungsten wire is at least 90 wt% (see para. [0006] and para. [0007]; the balance and amount of tungsten would be 90wt% or more). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 5, Kanazawa discloses a saw wire comprising the tungsten wire (see Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esaki (cited by Applicant in IDS filed August 18, 2018; US 20110319931 A1): teaches similar composition (10% Re), wire size (100um), and processing route (see para. [0011]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735